Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 1 of 59 PageID 690




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


THE METROPOLITAN TRANSPORTATION
AUTHORITY DEFINED BENEFIT PENSION
PLAN MASTER TRUST, THE
MANHATTAN AND BRONX SURFACE
TRANSIT OPERATING AUTHORITY
PENSION PLAN and THE PLYMOUTH                            Case No. 8:18-cv-3007
COUNTY RETIREMENT ASSOCIATION,
Individually and on behalf of all others                 Judge James S. Moody, Jr.
similarly situated,
                                     Plaintiffs,
v.
WELBILT, INC., HUBERTUS M.
MUEHLHAEUSER, JOHN O. STEWART and
HARESH SHAH,
                                  Defendants.


                     AMENDED CLASS ACTION COMPLAINT FOR
                  VIOLATIONS OF THE FEDERAL SECURITIES LAWS

        Lead Plaintiffs the Metropolitan Transportation Authority Defined Benefit Pension Plan

 Master Trust (“MTA Master Trust”), the Manhattan and Bronx Surface Transit Operating

 Authority Pension Plan (“MaBSTOA Pension Plan”) and the Plymouth County Retirement

 Association (“Plymouth”) (collectively with MTA Master Trust and MaBSTOA Pension Plan, the

 “Lead Plaintiffs”), individually and on behalf of all others similarly situated, by Lead Plaintiffs’

 undersigned attorneys, allege the following based upon personal knowledge as to Lead Plaintiffs’

 own acts, and upon information and belief as to all other matters based upon the investigation

 conducted by and through Lead Plaintiffs’ attorneys, which included, among other things, a review

 of United States Securities and Exchange Commission (“SEC”) filings by Welbilt, Inc.
                                                   1
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 2 of 59 PageID 691




 (“Welbilt” or the “Company”), as well as regulatory filings and reports, securities analyst

 reports and advisories of the Company, press releases and other public statements issued by the

 Company, and media reports about the Company. Lead Plaintiffs believe that substantial

 evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

 discovery:

  I.    NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all persons or entities who

purchased or acquired Welbilt’s common stock (“common stock” or “stock”) between February

24, 2017 and November 2, 2018, inclusive (the “Class Period”), seeking to recover damages

caused by Defendants’ (defined below) violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top officers.

       2.      During the Class Period, Defendants knowingly misled investors by artificially

inflating the price of Welbilt’s common stock by issuing statements that the Company maintained

effective internal controls over financial reporting throughout the entirety of the Class Period.

Defendants issued these statements through, inter alia, annual and quarterly reports to investors

filed with the SEC.

       3.      However, these statements were materially false and misleading because

Defendants concealed material adverse facts from investors, namely, that the Company did not

maintain effective internal controls over financial reporting and this lack of effective internal

controls lead to the Company having to revise and restate previously issued financial reports and to

disclose additional record-keeping failures.

                                                  2
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 3 of 59 PageID 692




        4.      The repeated false and misleading statements regarding the effectiveness of the

Company’s internal controls over financial reporting misled the investing public regarding

Welbilt’s business, operations, management and the intrinsic value of its common stock and

caused Welbilt’s stock to be artificially inflated throughout the Class Period.

        5.      On November 5, 2018, the Company disclosed material weaknesses in Welbilt’s

internal controls and informed investors that they could no longer rely on previously issued

financial reports from 2015 to 2018 leading to revisions and restatements associated with the

inadequate internal controls. On these revelations, Welbilt’s share price fell $5.06, or 26.19%, to

close at $14.26 on November 5, 2018.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s stock, Lead Plaintiffs and the Class members suffered

significant losses and damages.

 II.    JURISDICTION AND VENUE

        7.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

        8.      This Court has subject matter jurisdiction over this action pursuant to Section 27 of

the Securities Act (15 U.S.C. §78aa) and 28 U.S.C. § 1331. This Court has personal jurisdiction

over each Defendant named herein because each Defendant has sufficient minimum contacts

with this District so as to render the exercise of jurisdiction by the Court permissible under

traditional notions of fair play and substantial justice.




                                                     3
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 4 of 59 PageID 693




        9.      Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

U.S.C. §78aa), and 28 U.S.C. § 1391(b) because a substantial part of the events or omissions

giving rise to the claims occurred this District. Moreover, Welbilt maintains its principal place of

business in this District.

        10.     In connection with the acts, conduct and other wrongs alleged herein, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce including, but

not limited to, the United States mails, interstate telephone communications, and the facilities of a

national securities exchange.

III.    PARTIES

        11.     Lead Plaintiff MTA Master Trust purchased Welbilt’s common stock at artificially

inflated prices during the Class Period and, as a result, was damaged thereby as set forth in its

PSLRA certifications previously filed with the Court that are incorporated by reference herein. See

ECF Nos. 5-7.

        12.     Lead Plaintiff MaBSTOA Pension Plan purchased Welbilt’s common stock at

artificially inflated prices during the Class Period and, as a result, was damaged thereby as set forth

in its PSLRA certifications previously filed with the Court that are incorporated by reference

herein. See ECF Nos. 5-7.

        13.     Lead Plaintiff Plymouth purchased Welbilt’s common stock at artificially inflated

prices during the Class Period and, as a result, was damaged thereby as set forth in its PSLRA

certifications previously filed with the Court that are incorporated by reference herein. See ECF

Nos. 5-7.




                                                  4
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 5 of 59 PageID 694




       14.       Defendant Welbilt is incorporated in Delaware and maintains its principal place of

business at 2227 Welbilt Boulevard, New Port Richey, Florida 34655. Welbilt’s common stock

trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “WBT.” Welbilt is a

leading commercial foodservice equipment company and designs, manufactures, and supplies food

and beverage equipment for the global commercial foodservice market. Welbilt offers customers

operator and patron insights, collaborative kitchen solutions, culinary expertise and

implementation support and service. The Company operates 21 manufacturing facilities

throughout the Americas, Europe and Asia and sells through a global network of 5,000 distributors

and dealers in over 100 countries.

       15.       Defendant Hubertus M. Muehlhaeuser (“Muehlhaeuser”) was Welbilt’s Chief

Executive Officer (“CEO”) and President from the beginning of the Class Period until August 31,

2018 when he resigned. Following his tenure at Welbilt, he joined CNH Industrial as President and

CEO.

       16.       Defendant John O. Stewart (“Stewart”) was the Company’s Chief Financial Officer

(“CFO”) and Senior Vice President from the beginning of the Class Period until April 28, 2017, the

effective date of his resignation as CFO.

       17.       Defendant Haresh Shah (“Shah”) was the Company’s CFO and Senior Vice

President effective from May 1, 2017 through the end of the Class Period. Prior to being appointed

CFO in May 2017, Defendant Shah served as the Vice President Corporate Controller and Chief

Accounting Officer. In March 2019, Welbilt announced Defendant Shah’s resignation, effective

April 7, 2019.




                                                  5
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 6 of 59 PageID 695




       18.    Defendants Muehlhaeuser, Stewart, and Shah are collectively referred to herein as

the “Individual Defendants.”

       19.    Collectively, Defendant Welbilt and the Individual Defendants are herein referred to

as “Defendants.”

       20.    Each of the Individual Defendants:

              a.     directly participated in the management of the Company;

              b.     was directly involved in the day-to-day operations of the Company at the

                     highest levels;

              c.     was directly or indirectly involved in drafting, producing, reviewing and/or

                     disseminating the false and misleading statements and information alleged

                     herein;

              d.     was directly or indirectly involved in the oversight or implementation of the

                     Company’s internal controls over financial reporting;

              e.     was aware of and/or recklessly disregarded the fact that the Company was

                     issuing false and misleading statements; and/or

              f.     approved or ratified these statements in violation of the federal securities

                     laws.

       21.    Furthermore, because of each of the Individual Defendants’ positions within the

Company, they had access to undisclosed, confidential, and proprietary information about

Welbilt’s business, operations, operational trends, financial statements, markets and present and

future business prospects via access to internal corporate documents (including the Company’s

operating plans, budgets and forecasts and reports of actual operations and performance),

                                               6
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 7 of 59 PageID 696




conversations and connections with other corporate officers and employees, attendance at

management and Board meetings and committees thereof and via reports and other information

provided to them in connection therewith.

       22.     As officers of a publicly held company whose securities were, and are, registered

with the SEC pursuant to the federal securities laws of the United States, the Individual Defendants

each had a duty to disseminate prompt, accurate and truthful information with respect to the

Company’s financial condition and performance, growth, operations, financial statements,

business, markets, management, earnings and present and future business prospects, and to correct

any previously-issued statements that had become materially misleading or untrue, so that the

market price of the Company’s publicly-traded securities would be based upon truthful and

accurate information. The Individual Defendants’ misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

       23.     Because of their positions with the Company, the Individual Defendants possessed

the power and authority to control the contents of the Company’s reports to the SEC, press

releases, and presentations to securities analysts, money and portfolio managers, and institutional

investors, i.e., the market. Each Individual Defendant was provided with copies of the Company’s

reports and press releases alleged herein to be misleading prior to, or shortly after, their issuance

and had the ability and opportunity to prevent their issuance or cause them to be corrected.

Because of their positions and access to material non-public information available to them, each of

these Defendants knew that the adverse facts specified herein had not been disclosed to, and were

being concealed from the public, and that the positive representations made were materially false

and/or misleading. The Individual Defendants are liable for the false statements alleged herein, as

                                                  7
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 8 of 59 PageID 697




each of the false statement were “group-published” information and the result of the collective

actions of the Individual Defendants.

       24.        Each of the Individual Defendants are liable as a participant in a fraudulent scheme

and course of business that operated as a fraud or deceit on purchasers of Welbilt’s common stock

because they disseminated materially false and misleading statements and/or concealed material

adverse facts. The scheme: (i) deceived the investing public regarding Welbilt’s business,

operations, management and the intrinsic value of its stock; and (ii) caused Lead Plaintiffs and

other shareholders to purchase Welbilt’s stock at artificially inflated prices.

IV.    SUBSTANTIVE ALLEGATIONS

             A.      Company Background: A New Company is Born

       25.        The Manitowoc Company, Inc. (“MTW” or “Manitowoc”) was founded in 1902 as

a shipbuilding company. Over the years, Manitowoc grew into a multi-industry, capital goods

manufacturer operating in two principal markets: cranes and related products (“Cranes”) and

foodservice equipment (“Foodservice”). As part of Manitowoc’s Foodservice business, MTW

engaged in acquisitions of established foodservice manufacturing companies.

       26.        In April 2008, MTW announced that it had agreed to acquire Enodis PLC, a UK-

listed commercial foodservice equipment manufacturing company (“Enodis”) for $1.87 billion in

cash plus the assumption of $207 million of debt. However, shortly after that announcement,

MTW’s rival, Illinois Tools Works, made its own bid for Enodis, an offer that eclipsed MTW’s

April 2008 offer.

       27.        When the bidding war over Enodis was settled, MTW announced that it had agreed

to acquire Enodis for approximately $2.7 billion including the assumption of debt.

                                                   8
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 9 of 59 PageID 698




       28.     However, the Enodis acquisition resulted in accounting and tax issues for MTW

that continue to plague Welbilt to this day.

       29.     In MTW’s 2008 Annual Report, MTW disclosed that, as of the acquisition date

(October 27, 2008), it allocated approximately $1.4 billion of the purchase price to goodwill and

$819 million to acquired intangible assets. MTW also disclosed that none of the $1.4 billion

allocated to goodwill was expected to be deductible for tax purposes.

       30.     In MTW’s 2009 Annual Report, MTW disclosed that it revised the allocation of the

Enodis purchase price previously disclosed so that it was now allocating approximately $1.3

billion of the purchase price to goodwill and $955 million to acquired intangible assets.

       31.     In MTW’s 2009 Annual Report, MTW also disclosed that it recognized an

impairment charge of $548.8 million related to goodwill and $151.2 related to other indefinite-

lived intangible assets during 2009.

       32.     In MTW’s 2011 Annual Report, MTW disclosed that it was revising its prior period

financial statements due to errors in its income tax payable and goodwill accounts. As a result,

MTW disclosed that the goodwill impairment charge in 2009 should have been $520.3 million and

not $548.8 million as previously reported.

       33.     In MTW’s 2012 Annual Report, MTW disclosed that it was once again revising its

prior period financial statements due to errors related to its tax and goodwill accounts.

       34.     One of MTW’s foreign subsidiaries, Enodis Holdings Limited, filed a Report and

Financial Statements for the year ended December 31, 2013 with the UK’s Companies House that

disclosed that it had reviewed its investment in Enodis Group Limited and concluded that its




                                                  9
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 10 of 59 PageID 699




impairment reserve was materially overstated and had been since 2009. As a result, it restated

periods back to 2009.

       35.     On January 29, 2015, MTW issued a Press Release and filed a Form 8-K Current

Report with the SEC announcing that MTW’s Board of Directors approved a plan to separate

MTW’s Cranes and Foodservice business into two independent, publicly-traded companies and

that the separation would be effected through a tax-free spin-off of the Foodservice business (the

“Spin-Off”).

       36.     On July 20, 2015, MTW incorporated Manitowoc Foodservice, Inc. (“Manitowoc

Foodservice”) in the State of Delaware. Subsequently, MTW contributed the Foodservice business,

including the business MTW acquired from Enodis, to Manitowoc Foodservice.

       37.     On July 30, 2015, MTW filed Form 8-K with the SEC notifying investors that on

July 28, 2015, MTW’s Board of Directors appointed Defendant Muehlhaeuser as President and

CEO of Manitowoc Foodservice. This appointment was made in contemplation of the pending

“Spin-Off”.

       38.     On November 9, 2015, Defendant Stewart was appointed as CFO of the Manitowoc

Foodservice.

       39.     On March 4, 2016, MTW distributed all of Manitowoc Foodservice’s Common

Stock to MTW’s shareholders on a pro rata basis and Manitowoc Foodservice became an

independent publicly-traded company.

       40.     On March 30, 2016, Manitowoc Foodservice filed its first Form 10-K Annual

Report with the SEC, detailing that Defendant Muehlhaeuser remained as President and CEO, and

Defendant Stewart remained as CFO.

                                               10
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 11 of 59 PageID 700




             B.      Material Misstatements and Omissions During The Class Period

       41.        The Class Period begins on February 24, 2017, when, after the market closed, the

Company filed a Form 10-K for the year ended December 31, 2016 (the “2016 10-K”) with the

SEC, which provided the Company’s 2016 financial results and positions and stated that the

Company’s internal controls over financial reporting were effective as of December 31, 2016.

Individual Defendants Muehlhaeuser, Stewart, and Shah signed and certified the 2016 10-K under

the Sarbanes-Oxley Act of 2002 attesting to the accuracy of the financial statements, effectiveness

of internal controls, and that all fraud was disclosed. In pertinent part, under Item 9A, Controls

and Procedures, bearing the title “Conclusion Regarding the Effectiveness of Disclosure Controls

and Procedures,” Defendants Muehlhaeuser and Stewart certified that:

                  Our management, with the participation of the our Chief Executive
                  Officer and Chief Financial Officer, have evaluated the
                  effectiveness of our disclosure controls and procedures (as such
                  term is defined in Rules 13a-15(e) and 15d-15(e) under the
                  Exchange Act) as of the end of the period covered by this report.
                  Based on such evaluation, our Chief Executive Officer and Chief
                  Financial Officer have concluded that, as of December 31, 2016,
                  the end of such period, our disclosure controls and procedures are
                  effective in recording, processing, summarizing, and reporting,
                  within the time periods specified in the Commission's rules and
                  forms, information required to be disclosed by the Company in the
                  reports that it files or submits under the Exchange Act, and that
                  such information is accumulated and communicated to the
                  Company's management, including its Chief Executive Officer and
                  Chief Financial Officer, as appropriate, to allow timely discussions
                  regarding required disclosure.

       42.         This representation was false and misleading because, as set forth below, the

Company’s internal and disclosure controls and procedures were not effective in recording,

processing, summarizing, and reporting the Company’s financial condition.


                                                   11
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 12 of 59 PageID 701




        43.     Additionally, the Defendants reassured investors in the 2016 10-K of the steps the

Company had taken to enhance its internal financial and accounting controls as follows:

                Prior to the Spin-Off, we relied on certain financial information
                and resources of MTW to manage aspects of our business and to
                report financial results. These included investor relations,
                corporate communications, certain accounting, tax, legal, human
                resources, benefit plan administration, benefit plan reporting,
                general management, real estate, treasury, insurance and risk
                management, and oversight functions, such as the Board and
                internal audit, which includes Sarbanes-Oxley compliance. In
                connection with the Spin-Off, we enhanced our own financial,
                administrative, and other support systems. We are expanding
                our internal accounting, reporting, legal and internal audit
                departments and have updated our policies and systems, as
                needed, to meet all regulatory requirements on a stand-alone
                basis. We will continue to review, document and test our internal
                control over financial reporting, and may from time to time make
                changes aimed at enhancing their effectiveness and to ensure that
                our systems evolve with our business. These efforts may lead to
                changes in our internal control over financial reporting. There were
                no changes in our internal control over financial reporting during
                the quarter ended December 31, 2016 that have materially affected,
                or are reasonably likely to materially affect, our internal control
                over financial reporting.

(Emphasis added).

        44.     On March 3, 2017, the Company changed its name from Manitowoc Foodservice,

Inc. to Welbilt, Inc.

        45.     On April 28, 2017, the Board appointed Defendant Shah to Senior Vice President

and CFO of the Company, effective May 1, 2017. In the Company’s Form 8-K filed on May 4,

2017, the Company disclosed Defendant Shah’s qualifications to investors, including the fact that

he joined the Company as Vice President, Corporate Controller and Chief Accounting Officer in

June 2016, his seven years of prior experience in financial leadership roles at multiple companies,



                                                 12
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 13 of 59 PageID 702




a B.B.A. degree in accounting from Bernard M. Baruch College in New York, and status as a

Certified Public Accountant.

        46.       Defendant Shah was to become Defendant Stewart’s immediate replacement. In the

Company’s Form 8-K filed on February 21, 2017, the Company stated that on February 16, 2017,

Defendant Stewart notified the Company of his intent to retire effective April 28, 2017.

        47.       On May 9, 2017, the Company filed a Form 10-Q for the quarter ended March 31,

2017 (“Q1 2017 10-Q”) with the SEC, reporting the Company’s first quarter 2017 financial results

and stated that the Company maintained effective internal controls over financial reporting as of

March 31, 2017. It further provided that Defendant Stewart’s retirement date had been extended

from April 28, 2017 to May 5, 2017.

        48.       Defendants Shah and Muehlhaeuser signed and certified the Q1 2017 10-Q under

the Sarbanes-Oxley Act of 2002 attesting to the accuracy of the financial statements,

effectiveness of internal controls, and that all fraud was disclosed. In pertinent part, under the

section heading “Disclosure Controls and Procedures,” Defendants Muehlhaeuser and Shah

certified that:

                  The Company's management, with the participation of the
                  Company's Chief Executive Officer and Chief Financial Officer,
                  have evaluated the effectiveness of the Company's disclosure
                  controls and procedures as such term is defined in Rules 13a-15(e)
                  and 15(d)-15(e) under the Securities Exchange Act of 1934, as
                  amended (the "Exchange Act") as of the end of the period covered
                  by this report. Based on such evaluation, the Company's Chief
                  Executive Officer and Chief Financial Officer have concluded that,
                  as of the end of such period, the Company's disclosure controls and
                  procedures are effective in recording, processing, summarizing,
                  and reporting, on a timely basis, information required to be
                  disclosed by the Company in the reports that it files or submits
                  under the Exchange Act, and that such information is accumulated
                  and communicated to the Chief Executive Officer and Chief
                                                   13
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 14 of 59 PageID 703




               Financial Officer, as appropriate, to allow timely discussions
               regarding required disclosure.

       49.      This representation was false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition.

       50.     On August 9, 2017, the Company filed a Form 10-Q for the quarter ended June 30,

2017 (“Q2 2017 10-Q”) with the SEC, reporting the Company’s second quarter 2017 financial

results and stated that the Company maintained effective internal controls over financial reporting

as of June 30, 2017.

       51.     Defendants Shah and Muehlhaeuser signed and certified the Q2 2017 10-Q under

the Sarbanes-Oxley Act of 2002 attesting to the accuracy of the financial statements, effectiveness

of internal controls, and that all fraud was disclosed. In pertinent part, under the section heading

“Disclosure Controls and Procedures,” Defendants Muehlhaeuser and Shah certified that:

               The Company's management, with the participation of the
               Company's Chief Executive Officer and Chief Financial Officer,
               have evaluated the effectiveness of the Company's disclosure
               controls and procedures as such term is defined in Rules 13a-15(e)
               and 15(d)-15(e) under the Securities Exchange Act of 1934, as
               amended (the "Exchange Act") as of the end of the period covered
               by this report. Based on such evaluation, the Company's Chief
               Executive Officer and Chief Financial Officer have concluded that,
               as of the end of such period, the Company's disclosure controls and
               procedures are effective in recording, processing, summarizing,
               and reporting, on a timely basis, information required to be
               disclosed by the Company in the reports that it files or submits
               under the Exchange Act, and that such information is accumulated
               and communicated to the Chief Executive Officer and Chief
               Financial Officer, as appropriate, to allow timely discussions
               regarding required disclosure.




                                                14
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 15 of 59 PageID 704




        52.       This representation was false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition.

        53.       On November 7, 2017, the Company filed a Form 10-Q for the quarter ended

September 30, 2017 (“Q3 2017 10-Q”) with the SEC, reporting the Company’s third quarter 2017

financial results and stated that the Company maintained effective internal controls over financial

reporting as of September 30, 2017.

        54.       Defendants Shah and Muehlhaeuser signed and certified the Q3 2017 10-Q under

the Sarbanes-Oxley Act of 2002 by attesting to the accuracy of the financial statements,

effectiveness of internal controls, and that all fraud was disclosed. In pertinent part, under the

section heading “Disclosure Controls and Procedures,” Defendants Muehlhaeuser and Shah

certified that:

                  The Company's management, with the participation of the
                  Company's Chief Executive Officer and Chief Financial Officer,
                  have evaluated the effectiveness of the Company's disclosure
                  controls and procedures as such term is defined in Rules 13a-15(e)
                  and 15(d)-15(e) under the Securities Exchange Act of 1934, as
                  amended (the "Exchange Act") as of the end of the period covered
                  by this report. Based on such evaluation, the Company's Chief
                  Executive Officer and Chief Financial Officer have concluded that,
                  as of the end of such period, the Company's disclosure controls and
                  procedures are effective in recording, processing, summarizing,
                  and reporting, on a timely basis, information required to be
                  disclosed by the Company in the reports that it files or submits
                  under the Exchange Act, and that such information is accumulated
                  and communicated to the Chief Executive Officer and Chief
                  Financial Officer, as appropriate, to allow timely discussions
                  regarding required disclosure.




                                                   15
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 16 of 59 PageID 705




       55.     This representation was false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition.

       56.     On March 1, 2018, the Company filed a Form 10-K for the year ended December

31, 2017 (“2017 Form 10-K”) with the SEC, reporting the Company’s 2017 financial results and

stated that the Company maintained effective internal controls over financial reporting as of

December 31, 2017.

       57.     Defendants Shah and Muehlhaeuser signed and certified the 2017 10-K under the

Sarbanes-Oxley Act of 2002 by attesting to the accuracy of the financial statements, effectiveness

of internal controls, and that all fraud was disclosed. Specifically in regards to the Company’s

internal controls over financial reporting, in Item 9A, Defendants Muehlhaeuser and Shah certified

to investors that management had established and presently maintained:

               …disclosure controls and procedures that are designed to ensure
               the that [sic] information required to be disclosed by the Company
               in reports that the Company files or submits under the Securities
               Exchange Act of 1934, as amended, is recorded, processed,
               summarized, and reported within the time periods specified in
               the Securities and Exchange Commission's rules and forms, and
               that such information is accumulated and communicated to our
               management, including our Chief Executive Officer and Chief
               Financial Officer, as appropriate, to allow timely decisions
               regarding required disclosure.

(Emphasis added).

       58.     Defendant Muehlhaeuser was the CEO and Defendant Shah was CFO at the time

the 2017 Form 10-K was filed with the SEC.

       59.     The Company’s 2017 Form 10-K also included the Management’s Report on

Internal Control Over Financial Reporting, which stated, inter alia, that:
                                                 16
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 17 of 59 PageID 706




                  Under the supervision and with the participation of the Company's
                  Chief Executive Officer and Chief Financial Officer, management
                  carried out an evaluation of the effectiveness of the Company's
                  internal control over financial reporting as of December 31, 2017,
                  based on the framework set forth by the Committee of Sponsoring
                  Organizations of the Treadway Commission in Internal Control—
                  Integrated Framework (2013) (the "2013 framework"). Based on
                  that evaluation, management concluded that, as of December 31,
                  2017, the Company's internal control over financial reporting was
                  effective.

(Emphasis added).

        60.       These representations were false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition and the Company had not carried out an adequate

evaluation of the effectiveness of the Company’s internal controls.

        61.       On April 19, 2018, the Company expanded its business into hot beverage

equipment and its geographic presence in Europe and Asia by acquiring Crem International

Holding AB (“Crem”) from Avaj International Holding AB for approximately $224 million.

        62.       On May 8, 2018, the Company filed a Form 10-Q for the quarter ended March 31,

2018 (“Q1 2018 10-Q”) with the SEC, reporting the Company’s first quarter 2018 financial results

and stated that the Company maintained effective internal controls over financial reporting as of

March 31, 2018.

        63.       Defendants Shah and Muehlhaeuser signed and certified the Q1 2018 10-Q under

the Sarbanes-Oxley Act of 2002 by attesting to the accuracy of the financial statements,

effectiveness of internal controls, and that all fraud was disclosed. In pertinent part, under the

section heading “Disclosure Controls and Procedures,” Defendants Muehlhaeuser and Shah

certified that:
                                                  17
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 18 of 59 PageID 707




               The Company's management, with the participation of the
               Company's Chief Executive Officer and Chief Financial Officer,
               have evaluated the effectiveness of the Company's disclosure
               controls and procedures as defined in Rule 13a-15(e) under the
               Securities Exchange Act of 1934, as amended (the "Exchange
               Act") as of the end of this reporting period. Based on this
               evaluation, the Company's Chief Executive Officer and Chief
               Financial Officer have concluded that, as of the end of this
               reporting period, the Company's disclosure controls and
               procedures were effective.

       64.     This representation was false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition.

       65.     On August 9, 2018, the Company filed a Form 10-Q for the quarter ended June 30,

2018 (“Q2 2018 10-Q”) with the SEC, which provided the Company’s second quarter 2018

financial results and positions and further stated that the Company’s internal control over financial

report was effective as of June 30, 2018.

       66.     The Q2 2018 10-Q was signed and certified under the Sarbanes-Oxley Act of 2002

by Defendant Shah and Defendant Muehlhaeuser attesting to the accuracy of the financial

statements, effectiveness of internal controls, and that all fraud was disclosed. In pertinent part,

under the section heading “Disclosure Controls and Procedures,” Defendants Muehlhaeuser and

Shah certified that:

               The Company's management, with the participation of the
               Company's Chief Executive Officer and Chief Financial Officer,
               have evaluated the effectiveness of the Company's disclosure
               controls and procedures as defined in Rule 13a-15(e) under the
               Securities Exchange Act of 1934, as amended (the "Exchange
               Act") as of the end of this reporting period. Based on this
               evaluation, the Company's Chief Executive Officer and Chief
               Financial Officer have concluded that, as of the end of this

                                                 18
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 19 of 59 PageID 708




               reporting period, the Company's          disclosure   controls   and
               procedures were effective.

       67.     This representation was false and misleading because, as set forth below, the

Company’s internal controls were not effective in recording, processing, summarizing, and

reporting the Company’s financial condition.

       68.     Defendants Muehlhaeuser and Shah stated the following regarding the Crem

acquisition and its effect on the Company’s internal controls over financial reporting:

               The Company completed the acquisition of Crem on April 19,
               2018. SEC guidance permits management to omit an assessment of
               an acquired business' internal control over financial reporting
               from management's assessment of internal control over
               financial reporting for a period not to exceed one year from the
               date of the acquisition. Accordingly, management has not assessed
               Crem's internal control over financial reporting as of June 30,
               2018. Excluding the acquisition, there was no change in our
               internal controls over financial reporting (as defined in Rule
               13a-15(f) of the Exchange Act) that occurred during the period
               covered by this Quarterly Report on Form 10-Q that has
               materially affected, or is reasonably likely to materially affect,
               our internal control over financial reporting. The Company is
               in the process of integrating Crem into its existing control
               procedures from its date of acquisition. The Company does not
               anticipate the integration of the acquired company to result in
               changes that would materially affect its internal control over
               financial reporting.

(Emphasis added).

       69.     The statements in ¶ 41-68 above were materially false and misleading because they

misrepresented and failed to disclose the following adverse facts regarding the Company’s

business which were known to all Defendants or recklessly disregarded by them. Specifically,

Defendants failed to disclose that: (i) Welbilt lacked effective internal controls over financial

reporting; (ii) Welbilt incorrectly recorded the tax basis of a foreign subsidiary and incorrectly

                                                 19
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 20 of 59 PageID 709




amortized that subsidiary’s intangible assets; and (iii) as a result of the foregoing, Defendants’

statements about Welbilt’s business were false and misleading and/or lacked a reasonable basis.

       70.     Furthermore, the Company had not, as of that date: (i) implemented adequate

control procedures for the review, analysis and reporting of its income tax accounts, including

control procedures relating to the income tax effects of non-routine transactions and intercompany

obligations; (ii) engaged an external consulting firm to review and recommend additional control

enhancements; (iii) required the separation of execution and approval of payments as well as

conducting employee training for the Crem business; (iv) performed sufficiently frequent reviews

of payables entries and bank statements; (v) updated the authorized signatories over banking

activities to increase oversight of banking and lending relationships to better safeguard cash; (vi)

increased the frequency of review and analysis over cash disbursements; (vii) implemented new

and enhanced internal control activities as to the review of exchange rate changes on cash; (viii)

implemented control activities over the review of the completeness and accuracy of data related to

the cash receipts on beneficial interest in sold receivables for accurate accounting treatment and

presentation; (ix) enhanced procedures over the review of the classification of transactions; (x)

completed a detailed risk assessment of the tax processes; (xi) identified additional or modified

internal controls necessary to ensure completeness and accuracy of accounting for the income tax

effects of non-routine transactions and intercompany obligations; or (xii) ensured that impacts of

additional guidance changes to the Tax Cut and Jobs Act are reviewed with the appropriate level of

precision.

       71.     Instead, the Company would be forced to implement each of the remedial measures

set forth above in subsequent reporting periods.

                                                   20
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 21 of 59 PageID 710




             C.      Resignation and Change of Leadership in the Weeks Before the Truth Is
                     Revealed

       72.        On August 14, 2018, the Company filed a Form 8-K Current Report with the SEC

announcing that Defendant Muehlhaeuser was resigning as Director, President, and CEO of the

Company, effective August 31, 2018, to become a CEO at a unrelated company.

       73.        The Company further reported that the Board of Directors appointed Josef

Matosevic to assume the role of interim President and CEO, effective September 1, 2018.

Matosevic served as Senior Vice President and Chief Operating Officer of Welbilt since 2015 and

served as an Executive Vice President for Global Operations and Purchasing in MTW’s Cranes

business from 2012 to 2014.

       74.        On October 29, 2018, the Company filed a Form 8-K Current Report with the SEC

announcing that on October 25, 2018, the Company’s Board of Directors appointed William C.

Johnson as President and CEO. The appointment would be effective “as of the day immediately

following the day upon which the Company’s Quarterly Report on Form 10-Q for the period ended

September 30, 2018 is filed.” Ultimately, this appointment would take effect November 9, 2018.

Unlike Matosevic, Johnson was an external hire with no prior employment history with either

Welbilt or MTW.

             D.      The Truth Begins to Emerge

       75.        During the very brief interim period between Defendant Muehlhaeuser’s

resignation as President and CEO and the appointment of William Johnson to replace him, interim

President and CEO Josef Matosevic concluded that the Company maintained ineffective internal

controls over financial reporting.



                                                21
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 22 of 59 PageID 711




      76.    Specifically, on November 5, 2018, prior to the opening of the markets, Welbilt

filed a Form 8-K Current Report with the SEC announcing Non-Reliance on Previously Issued

Financial Statements (“November 2018 Non-Reliance Form 8-K”). Therein, the Company stated:

             NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL
             STATEMENTS OR A RELATED AUDIT REPORT OR
             COMPLETED INTERIM REVIEW


             On November 3, 2018, the Audit Committee of the Board of
             Directors of Welbilt, Inc. (the “Company”), after considering the
             recommendation of management and after consulting with
             PricewaterhouseCoopers LLP, the Company’s independent
             registered public accounting firm (“PwC”), determined that the
             Company’s previously issued consolidated financial statements as
             of and for the year ended December 31, 2016 and the related
             report of PwC as it relates to such period as included in the
             Company’s Annual Report on Form 10-K for the fiscal year ended
             December 31, 2017 should no longer be relied upon because of
             prior period errors. The errors primarily relate to the computation
             of income taxes associated with intercompany distributions by
             foreign entities and intercompany obligations in accordance with
             underlying agreements.

             During the third quarter of 2018, the Company identified errors in
             the tax basis of a foreign subsidiary and incorrect amortization of
             the intangible assets held by the same entity. These errors, which
             related to a U.S. tax election made in connection with a 2008
             acquisition, impacted the tax determinations of certain
             intercompany distributions between foreign subsidiaries,
             thereby resulting in an understatement of the U.S. tax liability.

             In addition, the Company discovered certain intercompany
             transactions were not recorded on a timely basis. While these
             transactions have no impact to the Company’s consolidated pre-tax
             book income, they did result in an incorrect recognition of
             income tax expense or benefit recognized in each applicable
             jurisdiction, thereby resulting in an understatement of the U.S.
             tax liability.
             Based on its preliminary assessment, the Company estimates the
             aggregate impact of these tax related errors, along with other
             previously identified errors that were recorded as out of period
                                              22
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 23 of 59 PageID 712




             adjustments, on consolidated net earnings, calculated in
             accordance with accounting principles generally accepted in the
             U.S., to be as follows: decrease by approximately $1.0 million to
             $2.0 million for the year ended December 31, 2015, decrease by
             approximately $7.0 million to $9.0 million for the year ended
             December 31, 2016 and decrease by approximately $1.0 million to
             $2.0 million for the year ended December 31, 2017. Because the
             Company has not yet fully completed its review, the estimated
             impact set forth above is preliminary and subject to change.
(Emphasis added).

      77.    In the same statement, the disclosure detailed the affected financial statements:

             The Company intends to file an amended Annual Report on Form
             10-K for the year ended December 31, 2017 (the “Form 10-K/A”)
             as soon as practicable. The consolidated financial statements of the
             Company as of and for the year ended December 31, 2016 will be
             restated, and as of and for the years ended December 31, 2015 and
             2017 are expected to be revised, in each case, to reflect the
             correction of these tax errors. In addition, certain other
             adjustments, previously determined to be immaterial, individually
             and in the aggregate, will also be corrected in the restated and
             revised consolidated financial statements included in the Form 10-
             K/A. All relevant footnotes to the consolidated financial statements
             in the Form 10-K/A will also be restated or revised to reflect the
             items discussed above. In addition, all previously filed 2018, 2017
             and 2016 quarterly information are expected to be revised.

             The Company has reassessed the effectiveness of the Company’s
             internal control over financial reporting and disclosure controls
             and procedures in light of the errors described above. The
             Company has determined that a material weakness relating to
             income taxes existed as of December 31, 2017 and through
             September 30, 2018, and therefore the Company’s internal
             controls over financial reporting and disclosure controls and
             procedures for income taxes were ineffective. In addition, the
             Company will also restate management’s report on internal
             control over financial reporting and its evaluation of disclosure
             controls and procedures (included in its Annual Report on Form
             10-K for the fiscal year ended December 31, 2017) and will
             receive an adverse opinion on the internal control over
             financial reporting as of December 31, 2017 from PwC. Since
             management has not completed its evaluation of the impact of

                                               23
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 24 of 59 PageID 713




               the errors on its internal control over financial reporting, there
               can be no assurance that additional control deficiencies which
               represent material weaknesses will not be identified. Further
               details and remediation plans will be included in the Form 10-K/A.
               The Audit Committee of the Board of Directors has discussed the
               matters disclosed in this Item 4.02 with PwC.

(Emphasis added).

       78.     According to the Company, a “material weakness” is “a deficiency, or a

combination of deficiencies, in internal control over financial reporting, such that there is a

reasonable possibility that a material misstatement of the annual or interim financial statements

will not be prevented or detected on a timely basis.”

       79.     With respect to the shocking revelation, the Company issued the following press

release:

               During the third quarter of 2018, the Company identified errors in
               the tax basis of a foreign subsidiary and incorrect amortization of
               the intangible assets held by the same entity. These errors, which
               related to a U.S. tax election made in connection with a 2008
               acquisition, impacted the tax determinations of certain
               intercompany distributions between foreign subsidiaries thereby
               resulting in an understatement of the U.S. tax liability. In addition,
               the Company discovered certain intercompany transactions were
               not recorded on a timely basis. While these intercompany
               transactions have no impact to the Company’s consolidated pre-
               tax book income, they do impact the income tax expense. As
               management determined the impact of these and other previously
               identified errors to 2016 to be material, it is restating its 2016
               financial results. Management is expecting to revise its financial
               statements for 2017 and 2015. In addition, all previously filed
               2018, 2017 and 2016 quarterly information are expected to be
               revised.
               The financial results included in this press release reflect the
               estimated impact of these restatements and revisions and should be
               considered preliminary. For reconciliations between previously
               reported and revised amounts relating to the periods presented in
               this release, refer to the tables appearing at the end of this press

                                                 24
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 25 of 59 PageID 714




              release under the heading “Revision of Prior Period Results.”
              Additional information regarding the revisions will be included in
              the Company's Quarterly Report on Form 10-Q for the quarterly
              period ended September 30, 2018.
              As a result of the errors identified, the Company has determined
              that a material weakness in its internal control over financial
              reporting related to accounting for income taxes exists.
              Accordingly, the Company will restate management's report on
              internal control over financial reporting and its evaluation of
              disclosure controls and procedures (included in it Annual Report
              on Form 10-K for the fiscal year ended December 31, 2017) and
              will receive an adverse opinion on the internal control over
              financial reporting as of December 31, 2017 from
              PricewaterhouseCoopers LLP.
              For more information, please see the Current Report on Form 8-K
              that the Company previously filed on November 5, 2018.
(Emphasis added).

       80.    As a result of this news, the price of the Company’s stock collapsed, dropping

approximately 26.19%, or $5.06 per share, from $19.32 per share on Friday, November 2, 2018, to

close at $14.26 on Monday, November 5, 2018, on abnormally high trading volume with over 8.5

million shares traded on November 5, 2018.




                                              25
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 26 of 59 PageID 715




             E.      The Company’s Explanation and Analyst Reaction On the Day Of The
                     Collapse

       81.        On the morning of the revelation of the Company’s 2015-2018 revisions and

restatement, the Company held an earnings call with analysts and investors for the purpose of

discussing the third quarter financial results.

       82.        Neither Incoming CEO Johnson or Interim CEO Matosevic addressed the tax errors

or record-keeping failures the Company previously disclosed, but rather focused on the growth in

the third quarter’s organic net sales and adjusted operating EBITDA, the Crem acquisition’s

contribution of inorganic growth, and increases to material cost inflation that negatively impacted

the Company’s margins. CEO Matosevic concluded his remarks by emphasizing that “[t]his was

the 13th consecutive quarter of year-over-year adjusted operating EBITDA improvement.”

       83.        Defendant Shah, as CFO, did address the identified errors. At the conclusion of his

prepared remarks, he stated as follows:

                                                  26
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 27 of 59 PageID 716




               Before we move to Q&A, I need to call your attention to the Form
               8-K that we filed earlier this morning. During our third quarter
               closing procedures, we’ve identified errors relating to tax that
               impact prior periods. Management has determined the impact on
               2016 to be material, so we will be restating our 2016 financial
               results. Please refer to the 8-K for our complete statement. That
               concludes my comments. Operator, we will now open up the call
               for questions.

(Emphasis added).

       84.     During the Q&A, Rob Wertheimer, of Melius Research LLC (“Melius”), raised a

question to Defendant Shah regarding the timing of the purported discovery of the errors. Their

exchange, in pertinent part, was as follows:

               Melius: Okay. Thanks. And, Haresh, was there anything different
               in your closing procedures this quarter that caused the tax issue to
               pop up?”

               Defendant Shah: It is the further refinement of the new tax rules.
               And as you may know, in September, they published hundreds of
               pages more of guidance on clarity what we needed to do and that
               drove that review back for us.

               Melius: Perfect. Thank you.

(Emphasis added).

       85.     But this explanation does not comport with Accounting Standards Codification

(“ASC”) Topic 740, Income Taxes, whereby a company is required to recognize the effects of

changes in tax laws and rates including any retroactive effects of changes in tax laws in the period

in which the new legislation is enacted. The Tax Cuts and Jobs Act of 2017 was enacted in

December 2017. Therefore, that legislation would not have required the Company to restate or

revise its 2015 or 2016 financial statements.




                                                27
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 28 of 59 PageID 717




         86.        That same day, William Blair & Company (“WB”) published a report entitled “All

Progress Reversed: From Great Growth Story to Transition Story With Surprise Reset,” which

included commentary and analysis on the Company’s performance and identified the Company’s

announcement of the material weakness as one of the reasons that “caused the stock to melt

down.”

               F.      An Incomplete Picture; Additional Errors Come into Focus

         87.        On November 9, 2018, the Company filed a Form NT 10-Q “Notification of

Inability to Timely File Form 10-Q” in regards to the deadline to file their 10-Q for the quarterly

period ended September 30, 2018. In its explanation for the “unexpected delays in filing,” the

Company referenced the November 2018 Non-Reliance Form 8-K, its intentions to file: (i) an

amended Annual Report on Form 10-K for the year ended December 31, 2017 (the “Form 10-

K/A”); restated consolidated financial statements for the year ended December 31, 2016; and (iii)

revised consolidated financial statements for the year ended December 31, 2015 to reflect the

correction of these tax errors.

         88.        On November 20, 2018, the Company filed a Form 10-Q for the quarter ended

September 30, 2018 (“Q3 2018 10-Q”), reporting the Company’s third quarter 2017 financial

results and an Amended Form 10-K/A for the year ended December 31, 2017 (the “2017 Form 10-

K/A”). The 2017 Form 10-K/A’s stated purpose was to restate the previously issued consolidated

financial statements and related disclosures for the year ended December 31, 2016, as well as to

revise the consolidated financial statements for the years ended December 31, 2017, and December

31, 2015.




                                                  28
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 29 of 59 PageID 718




       89.      In both the Q3 2018 10-Q and the 2017 Form 10-K/A, the Company described the

principal errors in its previously issued financial statements using the same language from the

November 5, 2018 Form 8-K, describing the errors as relating to internal record-keeping where

“certain intercompany transactions were not recorded on a timely basis” and to the “the tax basis

of a foreign subsidiary and incorrect tax amortization of the intangible assets held by the same

entity.” The net result of these errors related to a U.S. tax election made in connection with a 2008

acquisition and led to an understatement of the Company’s U.S. tax liabilities. See Exhibit A

attached hereto for a complete list of the consequences of the Company’s revisions and

restatement.

       90.      Notably, the Company chose to not provide any details to its investors regarding the

“tax election,” “intercompany transactions,” “foreign subsidiary,” or “intangible assets” that were

referred to in the language above.

       91.      In addition to the initially disclosed errors, the Company also disclosed that

additional tax errors from the same period had been discovered. These additional errors were

disclosed in the 2017 Form 10-K/A with the caveat that the errors were “included but not limited”

to the below:

                a.      $2.7 million understatement of the loss incurred on early
                extinguishment of debt in 2016, which was initially identified and
                corrected for as an out-of-period correction in 2017;

                b.      $2.9 million of net tax errors that primarily originated prior
                to 2016 and would have increased net parent company investment
                prior to the Spin-Off, which were identified and initially corrected
                for as an out-of-period correction in 2016; and

                c.     In 2016, subsequent to the initial accounting for the Spin-
                Off, the Company incorrectly reduced the carrying value of
                deferred tax liabilities through a credit to retained earnings of $7.2
                                                  29
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 30 of 59 PageID 719




                  million. In 2017, the Company adjusted for this error through an
                  out-of-period adjustment to additional paid-in capital, which then
                  resulted in a misclassification between cumulative retained
                  earnings and additional paid-in capital.

       92.        In its 2017 Form 10-K/A, the Company disclosed that the combined impact of the

tax errors disclosed on November 5, 2018, with the above additional errors, resulted in a $5.4

million net understatement of the Company’s previously reported income tax expense in 2016, a

21.3% increase over the income tax expense amount originally reported. Moreover, the Company

disclosed revised earnings per share for 2016 that was 10.34% lower than originally reported.

       93.        Although the above errors also impacted the Company’s previously issued 2017

and 2015 financial statements, the Company made the assessment that the impact did not require a

restatement. Thus, the Company opted to revise the 2015 and 2017 financial statements in the

2017 Form 10-K/A.

             G.      Additional Errors Disclosed in 2018

       94.        In addition to the errors that had been disclosed on November 5, 2018, and in the

2017 Form 10K/A, the Company disclosed additional errors in the Q3 2018 10-Q that had not

previously been disclosed. With the caveat that the Company’s disclosure was “not limited” to the

errors below, the Company revealed the following:

                  a.     Cash flows misclassification of $4.0 million related to
                  withholding taxes associated with stock-based compensation has
                  been revised as cash flows from financing activities instead of
                  operating activities in the unaudited consolidated statement of cash
                  flows for the nine months ended September 30, 2017; and

                  b.      $3.6 million and $4.5 million understatement of foreign
                  currency translation adjustments in the three months ended March
                  31, 2017, and the six months ended June 30, 2017, respectively,
                  related to the accounting for an interest rate swap contract, which

                                                   30
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 31 of 59 PageID 720




                   was originally identified and corrected for as an out-of-period
                   adjustment in the three months ended September 30, 2017.
(Emphasis added).

        95.        In the Q3 2018 10-Q, the Company disclosed that in order to fully reflect the above

errors, it would revise the following:

                   …previously issued unaudited consolidated financial statements
                   for the three and nine months ended September 30, 2017 in this
                   Form 10-Q. The Company is also disclosing the impact of the
                   revisions on the previously filed unaudited consolidated financial
                   statements for the three months ended March 31, 2017 and the
                   three and six months ended June 30, 2017. Additionally, the
                   Company is disclosing the impact of the revisions on the
                   previously unaudited consolidated financial statements for the
                   three months ended March 31, 2018 and three and six months
                   ended June 30, 2018. Unaudited financial statements for the three
                   months ended March 31, 2018 and three and six months June 30,
                   2018 will be revised in connection with the future filing of the
                   Company's Form 10-Q for the three months ended March 31, 2019
                   and the three and six months ended June 30, 2019.

              H.       Discovery of Misappropriation of Funds

        96.        The Company’s Q3 2018 10-Q went on to disclose further evidence that the

Company’s internal controls were recklessly mismanaged and relied upon – specifically in regards

to its subsidiaries.

        97.        In the Q3 2018 10-Q, the Company stated as follows:

                   On November 14, 2018, management learned of an incident that
                   occurred in early November 2018, which resulted in the diversion
                   of approximately €4.0 million from a subsidiary of the Company’s
                   recently acquired Crem business. The Company is currently
                   investigating this matter, including the potential likelihood of
                   recovery, if any. Based on its preliminary review as of the date of
                   this report, management believes the loss, net of recoveries, to be
                   approximately €1.0 million to €3.0 million, although this amount
                   may change as the Company continues with its investigation. The
                   Company also has disclosed the matter to local authorities and is

                                                    31
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 32 of 59 PageID 721




                  cooperating with them in their investigation. The Company does
                  not currently expect the impact of this incident to be material to its
                  business, results of operations or financial condition.

(Emphasis added).

             I.      The Initial Conclusion – the Controls were Defective as of December 31,
                     2017

       98.        In its November 20, 2018, SEC filings, Company management explained how it

carried out an evaluation of the effectiveness of its internal controls over financial reporting as of

December 31, 2017. According to the 2017 Form 10K/A, this reassessment was performed under

the supervision of and with the participation of the Interim CEO Matosevic and Defendant Shah.

Ultimately, the Company concluded:

                  …it did not design and maintain effective internal controls over the
                  accounting for income taxes. Specifically, certain control
                  activities over the completeness and accuracy of accounting for the
                  income tax effects of (i) non-routine transactions and (ii)
                  intercompany obligations in accordance with underlying
                  agreements were not performed on a timely basis or at the
                  appropriate level of precision. These control deficiencies resulted
                  in the misstatement of the income tax accounts and related
                  financial disclosures, the restatement of the Company's
                  consolidated financial statements for the year ended December 31,
                  2016 and the revision of the Company's consolidated financial
                  statements for the years ended December 31, 2017 and 2015 and
                  quarterly periods in 2017 and 2016. Additionally, these control
                  deficiencies could result in additional misstatements of the
                  aforementioned balances and disclosures that would result in a
                  material misstatement to the Company's annual or interim
                  consolidated financial statements that would not be prevented or
                  detected.

(Emphasis added).

       99.        Additionally, the misappropriation of funds in connection with the Crem business

demonstrated that as of September 30, 2018, the Company “did not maintain effective internal

                                                    32
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 33 of 59 PageID 722




controls over cash disbursements at the Crem business, which was acquired in April 2018,

allowing for the misappropriation of Company assets.” Specifically, management determined that

the same employee handled both the processing and the approval for payments of cash

disbursements.

       100.      The result of this material weakness in its internal controls led to the

misappropriation of approximately €4.0 million. The Company went on to admit that generally

speaking, such a control deficiency “could result in a misstatement of cash, accounts payable,

earnings from operations and income tax accounts and disclosures that would result in a material

misstatement to the interim or annual consolidated financial statements that would not be

prevented or detected.”

           J.       Reassessment and Remediation

       101.      In its 2017 Form 10K/A, the Company addressed its earlier, false statements

regarding the evaluations of the effectiveness of disclosure controls and procedures as follows:

                 Management has reassessed its evaluation of the effectiveness of
                 its internal control over financial reporting as of December 31,
                 2017, based on the framework established in Internal Control-
                 Integrated Framework (2013) issued by the Committee of
                 Sponsoring Organizations of the Treadway Commission
                 (COSO). As a result of that reassessment, management identified a
                 material weakness and, accordingly, has concluded that the
                 Company did not maintain effective internal control over financial
                 reporting as of December 31, 2017…. In addition, the Company's
                 independent registered public accounting firm has restated their
                 report on the Company’s internal control over financial reporting
                 and issued an adverse opinion.

(Emphasis added).

       102.      The “reassessment” that led to the identification of a material weakness involving

Interim CEO Matosevic (whose tenure as Interim CEO spanned no more than one financial
                                                 33
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 34 of 59 PageID 723




quarter) and Defendant Shah, and the evaluation in the Company’s original 2017 Form 10-K with

Defendant CEO Muehlhaeuser and Defendant Shah, were both based on the same framework. As

the Company stated in its original 2017 Form 10-K:

              Under the supervision and with the participation of the Company's
              Chief Executive Officer and Chief Financial Officer, management
              carried out an evaluation of the effectiveness of the Company's
              internal control over financial reporting as of December 31, 2017,
              based on the framework set forth by the Committee of
              Sponsoring Organizations of the Treadway Commission in
              Internal Control—Integrated Framework (2013) (the "2013
              framework"). Based on that evaluation, management concluded
              that, as of December 31, 2017, the Company's internal control over
              financial reporting was effective.

(Emphasis added).

       103.   In its 2017 Form 10-K/A, the Company also described its “Remediation Plan” as

follows:

              In response to the identified material weakness, management, with
              the oversight of the Audit Committee of the Board of Directors,
              will take comprehensive actions to remediate the material
              weakness in internal control over financial reporting, including:

              - implementing additional specific enhanced control procedures
              for the review, analysis and reporting of its income tax accounts,
              including control procedures relating to the income tax effects of
              non-routine transactions and intercompany obligations; and

              - engaging an external consulting firm to review and recommend
              additional control enhancements.

(Emphasis added).

       104.   The Company further cautioned that it was “unlikely that management will have

successfully remediated this material weakness in 2018 in consideration of the timing of when this

material weakness was identified.”

                                               34
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 35 of 59 PageID 724




           K.      Additional Resignations

       105.     On November 29, 2018, the Company filed a Form 8-K with the SEC to announce

the resignation of Andreas G. Weishaar, Executive Vice President and Chief Transformation and

Digital Officer, effective January 3, 3019, to “pursue other opportunities.” Per the Company’s

Form 8-K, Weishaar informed the Company of his intent to resign on November 27, 2018. Upon

information and belief, Mr. Weishaar joined the same company that Defendant Muehlhaeuser

joined following his departure from Welbilt – CNH Industrial NV.

       106.     On March 18, 2019, the Company filed a Form 8-K with the SEC to announce the

appointment of Martin D. Agard as Executive Vice President and CFO, effective April 8, 2019,

and the appointment of Jamie E. Palm as Vice President, Corporate Controller, and Chief

Accounting Officer. In the same Form 8-K, the Company stated that principal accounting

responsibilities would be transferred from Defendant Shah to Ms. Palm, and that Defendant Shah

would be leaving the company to “pursue external opportunities.”

           L.      The Company’s Internal Controls Remain Inadequate

       107.     On February 19, 2019, the Company filed Form 8-K with the SEC to announce the

Company’s earnings for the quarter and year ended December 31, 2018. The Company announced

that it had “identified certain errors in its previously issued consolidated financial statements as of

and for the years ended December 31, 2017 and 2016 and in its 2018 and 2017 unaudited

condensed consolidated quarterly financial statements.” These errors were disclosed as follows:

                a.      A classification error related to a foreign short-term time
                deposit with an original maturity greater than three months was
                incorrectly classified as a cash and cash equivalent instead of a
                short-term investment. This error resulted in an overstatement in
                cash and cash equivalents and an understatement in short-term
                investments of $19.9 million and $18.7 million as of December 31,
                                                  35
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 36 of 59 PageID 725




               2017 and December 31, 2016, respectively. The error also resulted
               in an overstatement in cash from investing activities of $18.7
               million for the year ended December 31, 2016, and $14.3 million
               for each of the three months ended March 31, 2018, the six months
               ended June 30, 2018, and the nine months ended September 30,
               2018.
               b.       A calculation error related to the adoption of Accounting
               Standards Update 2016-15 (“ASU 2016-15”), "Statement of Cash
               Flows (Topic 230): Classification of Certain Cash Receipts and
               Cash Payments," in 2018. As required by ASU 2016-15, the
               Company retrospectively applied the impact of such adoption to
               the corresponding 2017 periods in each of its 2018 Form 10-Q
               filings. Subsequent to the adoption and retrospective application of
               ASU 2016-15, an error was identified in the amount of previously
               reported cash receipts on beneficial interest in sold receivables.
               This error resulted in an overstatement (understatement) in cash
               flow from operating activities and the offsetting impact to
               investing activities of ($3.9) million and $5.8 million in the three
               months ended March 31, 2018 and 2017, ($20.9) million and $5.8
               million in the six months ended June 30, 2018 and 2017, and
               ($43.4) million and $5.8 million in the nine months ended
               September 30, 2018 and 2017, respectively.
               c.      A calculation error related to the effect of exchange rate
               changes which resulted in an overstatement of cash flows from
               operating activities of $16.2 million and $1.8 million for the years
               ended December 31, 2017 and December 31, 2016 on the
               statement of cash flows. This error also resulted in an
               overstatement of cash flows from operating activities of $8.8
               million and $3.6 million for the three months ended March 31,
               2018 and 2017, $3.3 million and $7.2 million for the six months
               ended June 30, 2018 and 2017, and $1.2 million and $14.0 million
               for the nine months ended September 30, 2018 and 2017.
       108.    Even though the Company disclosed that these errors had “no effect” on the

Company’s consolidated statements of operations, comprehensive income or equity for any period

previously discussed, the Company stated that it expected to disclose that its internal controls over

disclosures and financial reporting were not effective as of December 31, 2018 and that it would

receive an adverse opinion on internal controls from PricewaterhouseCoopers LLP (“PwC”).

                                                 36
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 37 of 59 PageID 726




       109.   On March 1, 2019, the Company filed its Form 10-K Annual Report with the SEC

for the year ended December 31, 2018 (“2018 10-K”). In it, the Company confirmed that by its

own evaluation the internal controls over disclosures and financial reporting were not effective as

of December 31, 2018. The 2018 10-K included PwC’s audit report containing the following

adverse opinion on the Company’s internal controls:

              Also in our opinion, the Company did not maintain, in all material
              respects, effective internal control over financial reporting as of
              December 31, 2018, based on criteria established in Internal
              Control Integrated Framework (2013) issued by the COSO
              because material weaknesses in internal control over financial
              reporting existed as of that date related to ineffective controls with
              respect to (i) risk assessment controls related to the design and
              operating effectiveness of the Company’s internal control over
              financial reporting, (ii) accounting for income taxes, (iii) cash
              disbursements at the Crem business, and (iv) the presentation of
              the statement of cash flows.

       110.   As a Risk Factor to prospective investors, the Company stated that:

              We have identified material weaknesses in our internal control
              over financial reporting which, if not timely remediated, may
              adversely affect the accuracy and reliability of our financial
              statements, and our reputation, business and the price of our
              common stock, as well as lead to a loss of investor confidence in
              us.

              We are taking steps to remediate these material weaknesses. While
              we believe these steps will improve the effectiveness of our
              internal control over financial reporting and remediate the
              identified deficiencies, if our remediation efforts are insufficient to
              address the material weaknesses or we identify additional material
              weaknesses in our internal control over financial reporting in the
              future, our ability to record, process, summarize and report
              information required to be disclosed within the time periods
              specified by the rules and forms of the SEC and to otherwise
              comply with our reporting obligations under the federal securities
              laws and our long-term debt agreements will likely be adversely
              affected. The occurrence of, or failure to remediate, these material
              weaknesses and any future material weaknesses in our internal
                                                 37
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 38 of 59 PageID 727




               control over financial reporting may adversely affect the accuracy
               and reliability of our financial statements and have other
               consequences that could materially and adversely affect our
               business, including an adverse impact on the market price of our
               common stock, potential actions or investigations by the SEC or
               other regulatory authorities, possible defaults under our debt
               agreements, shareholder lawsuits, a loss of investor confidence and
               damage to our reputation.

       111.    The Company also disclosed that the failure to design and maintain effective risk

assessment controls related to the design and operating effectiveness of the Company’s internal

control over financial reporting, contributed to a failure to design and maintain effective internal

controls over the accounting for income taxes, a failure to maintain effective internal controls over

cash disbursements at the Crem business, and a failure to design and maintain effective internal

controls over the presentation of the statements of cash flows.

       112.    These issues resulted in the revision of previously issued consolidated financial

statements for the years ended December 31, 2017 and 2016, for the quarterly periods in 2017 and

for the three months ended March 31, 2018, three and six months ended June 30, 2018 and three

and nine months ended September 30, 2018.

       113.    On May 8, 2019, the Company filed its Form 10-Q for the first quarter of 2019

(“Q1 2019 10-Q”). In its report on Controls and Procedures, the Company stated as follows:

               Management carried out an evaluation, under the supervision and
               with the participation of our Chief Executive Officer and Chief
               Financial Officer, of the effectiveness of our disclosure controls
               and procedures (as such term is defined in Rules 13a-15(e) and
               15d-15(e) under the Exchange Act) as of the end of the period
               covered by this report. Based on such evaluation, our Chief
               Executive Officer and Chief Financial Officer have concluded that,
               as of March 31, 2019, due to the identification of material
               weaknesses in our internal control over financial reporting
               previously identified and reported in our 2018 Annual Report on
               Form 10-K ("2018 Form 10-K") which, as described below,
                                                 38
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 39 of 59 PageID 728




              continue to exist, our disclosure controls and procedures were
              not effective.

(Emphasis added).

       114.   The Company reported having taken the following additional remediation steps

during the three months ended March 31, 2019:

              We developed and implemented new and enhanced internal control
              activities over review of the following with the statements of cash
              flows: (i) exchange rate changes on cash, (ii) completeness and
              accuracy of the cash receipts on beneficial interest in sold
              receivables for accurate accounting treatment and presentation and
              (iii) classification of transactions, and

              Through an external consulting firm, we have completed a detailed
              risk assessment of the tax processes and have begun refining the
              processes and identifying additional internal controls or modifying
              existing internal controls necessary to ensure risks are
              appropriately addressed.

       115.   On August 7, 2019, the Company filed its Form 10-Q for the second quarter of

2019 (“Q2 2019 10-Q”). In its report on Controls and Procedures, the Company stated as follows:

              Management carried out an evaluation, under the supervision and
              with the participation of our Chief Executive Officer and Chief
              Financial Officer, of the effectiveness of our disclosure controls
              and procedures (as such term is defined in Rules 13a-15(e) and
              15d-15(e) under the Exchange Act) as of the end of the period
              covered by this report. Based on such evaluation, our Chief
              Executive Officer and Chief Financial Officer have concluded that,
              as of June 30, 2019, due to the material weaknesses in our internal
              control over financial reporting previously identified and reported
              in our 2018 Annual Report on Form 10-K ("2018 Form 10-K")
              which, as described below, continue to exist, our disclosure
              controls and procedures were not effective.

(Emphasis added.)




                                                39
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 40 of 59 PageID 729




       116.     The Company reported having taken the following additional remediation steps

during the six months ended June 30, 2019. In regards to the external consulting firm’s risk

assessment of the Company’s tax processes, the Company reported:

                Through the use of an external consulting firm, we completed a
                detailed risk assessment of the income tax processes. Based on the
                risk assessment, we identified additional or modified internal
                controls necessary to ensure (i) completeness and accuracy of
                accounting for the income tax effects of non-routine transactions
                and intercompany obligations in accordance with underlying
                agreements are performed on a timely basis and reviewed with the
                appropriate level of precision and (ii) impacts of additional
                guidance changes to the Tax Cut and Jobs Act are reviewed with
                the appropriate level of precision. We have refined the income tax
                processes to incorporate these enhanced internal controls, which
                were implemented during the second quarter of 2019.

           M.      Summary of Factual Allegations

       117.     The Company announced numerous material weaknesses in its internal controls

over financial reporting beginning in 2018. First, in November 2018, the Company announced: (i)

errors related to the computation of income taxes associated with a foreign subsidiary made in

connection with a 2008 acquisition; (ii) errors in the tax basis of a foreign subsidiary and incorrect

amortization of the intangible assets held by the same entity; (iii) ineffective internal controls over

financial reporting and disclosure controls and procedures for income taxes; (iv) improper

recording of intercompany transactions; (v) ineffective controls over cash disbursements at the

Crem business.     See Exhibit A at § I for a complete recitation of the disclosed material

weaknesses.

       118.     In connection with the November 2018 announcement, the Company conceded that

it did not design and maintain effective internal controls over the accounting for income taxes and

that certain control activities over the completeness and accuracy of accounting for the income tax
                                                  40
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 41 of 59 PageID 730




effects of certain transactions were not performed on a timely basis or at the appropriate level of

precision. See id.

       119.    In March of 2019, the Company announced additional improper design and

implementation of internal controls over the presentation of the statements of cash flows. See id.

       120.    The consequences of the Company’s internal control weaknesses were significant.

Specifically, the Company’s 2016 consolidated financial statements were restated, and its 2015

and 2017 consolidated financial statements were revised. See Exhibit A at § II for a complete

recitation of the consequences of the control and material weakness failures.

       121.    These failures resulted in the Company taking numerous steps to remediate the

myriad of control and reporting deficiencies. Specifically, after the Class Period and through the

present, the Company announced that it: (i) implemented additional specific enhanced control

procedures for the review, analysis and reporting of its income tax accounts, including control

procedures relating to the income tax effects of non-routine transactions and intercompany

obligations; (ii) engaged an external consulting firm to review and recommend additional control

enhancements; (iii) required the separation of execution and approval of payments as well as

conducting employee training for the Crem business; (iv) performed more frequent reviews of

payables entries and bank statements; (v) updated the authorized signatories over banking

activities to increase oversight of banking and lending relationships to better safeguard cash; (vi)

increased the frequency of review and analysis over cash disbursements; (vii) implemented new

and enhanced internal control activities as to the review of exchange rate changes on cash; (viii)

implemented control activities over the review of the completeness and accuracy of data related to

the cash receipts on beneficial interest in sold receivables for accurate accounting treatment and

                                                41
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 42 of 59 PageID 731




presentation; (ix) enhanced procedures over the review of the classification of transactions; (x)

completed a detailed risk assessment of the tax processes; (xi) identified additional or modified

internal controls necessary to ensure completeness and accuracy of accounting for the income tax

effects of non-routine transactions and intercompany obligations; (xii) ensured that impacts of

additional guidance changes to the Tax Cut and Jobs Act are reviewed with the appropriate level of

precision. See Exhibit A at § III for a complete recitation of the remedial measures undertaken to

date.

        122.    None of these steps had been taken during the Class Period, during which time the

Company repeatedly reassured investors that its internal controls were adequate.

        123.    Most egregiously, the Company has not remediated the issues to date, and continues

to disclose to shareholders that, at least as of June 30, 2019, that material weaknesses were not

remedied.

        124.    Furthermore, as set forth below, there were numerous red flags prior to 2018 that

put the Defendants on notice of the serious and significant control and reporting deficiencies.

 V.     ADDITIONAL SCIENTER ALLEGATIONS

        125.    As alleged herein, Defendants either knew or were deliberately reckless in not

knowing that: (i) the statements and omissions alleged above were materially false and misleading:

(ii) such statements and omissions would deceive investors into purchasing Welbilt securities at

artificially inflated prices.

        126.    The scope and duration of the comprehensive errors in Welbilt’s financial controls

regarding its accounting for income tax expenses make the faulty internal controls glaringly

obvious     for Defendants      with   executive management      experience,   namely Defendants

                                                 42
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 43 of 59 PageID 732




Muehlhaeuser, Stewart, and Shah. Between the Spin-Off in 2015 and the Crem acquisition in

2018, the Defendants had ample reason to scrutinize their internal controls – especially as to

subsidiaries.

       127.     These errors were or should have been especially obvious to Defendant Shah, given

that the accounting firm responsible for the above audits and financial statements was PwC. Upon

information and belief, Defendant Shah was an Audit Manager at PwC for five years, and thus

should have had little to no difficulty interfacing with Welbilt’s auditors during the Class Period.

       128.     Assuming arguendo that the Defendants did not know of the errors, the obviousness

of the errors is apparent from the circumstances of their reported discovery. Interim CEO

Matosevic served as the interim-CEO of Welbilt for only 2 months in the interim period between

full-time CEOs when the errors were discovered and reported.

       129.     As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of

information reflecting the true facts regarding Welbilt, their control over, and/or receipt and/or

modification of Welbilt’s allegedly materially misleading statements and/or their associations with

the Company which made them privy to confidential proprietary information concerning Welbilt,

participated in the fraudulent scheme alleged herein.

       130.     The Company was on notice of potential tax and accounting issues associated with

the 2008 acquisition of Enodis because of the Company’s own repeated and disclosed accounting

errors regarding the acquisition.

       131.     As set forth above in ¶¶26-34, MTW acquired Enodis for $2.7 billion after a

bidding war drove up the cost of Enodis by more than $600 million. Within a year of the

acquisition, MTW reported a $700 million impairment charge related to the Enodis acquisition and

                                                  43
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 44 of 59 PageID 733




followed that up with a series of documented accounting mistakes related to the acquisition that

continue until this day.

                a.     Between 2008 and 2009, MTW revised the amount of the purchase price it

allocated to goodwill and acquired intangible assets;

                b.     In 2011, MTW disclosed that it had incorrectly calculated the 2009 goodwill

impairment charge, lowering the impairment charge by $28.5 million. In 2012, MTW disclosed it

would revise prior period financial statements due to errors in its tax and goodwill accounts related

to the acquisition;

                c.     One of MTW’s foreign subsidiaries, Enodis Holdings Limited, filed a

Report and Financial Statements for the year ended December 31, 2013 and disclosed an

impairment reserve overstatement error requiring it to restate prior period financial statements

back to 2009.

       132.     According to MTW’s 2012 Form 10-K: “During the third quarter of 2012, the

company identified errors related to its deferred tax and goodwill accounts that originated in

connection with certain acquisitions five to eleven years ago, resulting in an increase to deferred

tax assets, goodwill, and deferred tax liabilities in the amounts of $4.0 million, $64.9 million, and

$50.9 million at December 31, 2011, respectively, and a cumulative overstatement of income tax

expense of $18.0 million through December 31, 2011.” 2012 Form 10-K, p. 55.

       133.     MTW was also on notice of potential accounting irregularities and potential

restatements and revisions as a consequence of restatements and revisions in 2011 and 2012.

                a.         During the quarter ended December 31, 2011, MTW identified a $28.5

million error related to its income taxes payable and goodwill accounts that originated during

                                                 44
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 45 of 59 PageID 734




2008, resulting in the overstatement of these accounts in its previously filed financial statements.

This $28.5 million error also overstated the goodwill impairment charge included in the company’s

Consolidated Statement of Operations for the year ended December 31, 2009. 2011 Form 10-K, p.

47.

               b.      In addition, MTW had previously identified an error related to the

understatement of the 2009 tax benefit by $6.6 million that had been corrected as an out-of-period

adjustment in the third quarter of 2010. Id.

               c.      MTW’s second quarter 2012 Form 10-Q disclosed that during the second

quarter of 2012, MTW recorded a $4.0 million adjustment to correct an error related to inventory,

whereby for the year ended December 31, 2011 and the quarter ended March 31, 2012, MTW had

incorrectly overstated inventory and understated cost of goods sold by $2.9 million and $1.1

million, respectively. Q2 2012 10-Q, p. 6.

               d.      MTW’s third quarter 2012 Form 10-Q disclosed that during the third quarter

of 2012 MTW identified errors related to its deferred tax liability and goodwill accounts that

originated in connection with certain acquisitions five to eleven years ago, resulting in an

understatement of these accounts, and a cumulative overstatement of income tax expense of $18.6

million through June 30, 2012. Q3 2012 10-Q, p. 7.

               e.      In addition, MTW had previously identified an error related to the

overstatement of inventory ($2.9 million in 2011 and $1.1 million in the first quarter of 2012) that

had been corrected as an out-of-period adjustment in the second quarter of 2012. 2012 Form 10-K,

p. 55.




                                                45
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 46 of 59 PageID 735




        134.   In its 2017 Form 10-K/A, the Company disclosed that the revisions to the 2016

financial statements resulted in a $5.4 million net understatement of the Company’s previously

reported income tax expense, a 21.3% increase over the amount originally reported. Moreover, the

Company disclosed revised earnings per share for 2016 that was 10.34% lower than originally

reported.

        135.   The discrete nature of the accounting errors also gives rise to a strong inference of

scienter.

        136.   The Individual Defendants were “responsible for establishing and maintaining

adequate internal control over financial reporting” according to the Company’s annual reports.

Indeed, the Company repeatedly reiterated these responsibilities regarding management and the

CEO and CFO’s responsibilities in its public filings.

        137.   The Individual Defendants signed Sarbanes-Oxley certifications, and had reason to

know or should have suspected, due to the presence of glaring accounting irregularities and other

red flags, that the financial statements contained material misstatements or omissions.

        138.   The Company’s quarterly disclosures explicitly touted the personal interest and

participation of the Individual Defendants in evaluating the effectiveness of the Company’s

internal controls. Where a statement is made repeatedly regarding an issue of specific personal

interest to the officers, the allegations will more readily give rise to the requisite strong inference

of scienter.

        139.   The discrepancies between the admissions in the November 2018 restatement and

disclosure and the repeated certifications that continued from the beginning of the class period

until as late as August 2018 are stark and, consequently, give rise to scienter.

                                                  46
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 47 of 59 PageID 736




        140.    The rapid discovery of the internal control issues, during the brief window between

permanent CEOs, constitutes strong circumstantial evidence of the Individual Defendants’

scienter.

        141.    As a consequence of their senior positions, there is a strong inference that the

Individual Defendants knew facts or had access to information suggesting that their public

statements were not accurate or failed to check information they had a duty to monitor.

        142.    The timing and circumstances of certain of certain of the Individual Defendants’

resignations adds further weight to an overall inference of scienter.

        143.    The fact that the Company was forced to restate its financial results is, in and of

itself, probative of scienter.

        144.    The fact that the Company has not fully remediated the internal control deficiencies

as of the filing of this Complaint.

VI.     LOSS CAUSATION AND ECONOMIC LOSS

        145.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the Company’s stock price,

and operated as a fraud or deceit on acquirers of the Company’s common stock. As detailed above,

when the truth about Welbilt’s misconduct and its lack of operational and financial controls was

revealed, the value of the Company’s common stock declined precipitously as the prior artificial

inflation no longer propped up its stock price. The decline in Welbilt’s common stock price was a

direct result of the nature and extent of Defendants’ fraud finally being revealed to investors and

the market. The timing and magnitude of the common stock price decline negates any inference

that the loss suffered by Lead Plaintiffs and other members of the Class was caused by changed

                                                 47
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 48 of 59 PageID 737




market conditions, macroeconomic or industry factors or Company-specific facts unrelated to the

Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Lead Plaintiffs and

other Class members was a direct result of Defendants’ fraudulent scheme to artificially

inflate the Company’s stock price and the subsequent significant decline in the value of the

Company’s stock price when Defendants’ prior misrepresentations and other fraudulent conduct

was revealed.

       146.     At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by the Lead Plaintiffs

and other Class members. Those statements were materially false and misleading through their

failure to disclose a true and accurate picture of Welbilt’s business, operations and financial

condition, as alleged herein. Throughout the Class Period, Defendants publicly issued materially

false and misleading statements and omitted material facts necessary to make Defendants’

statements not false or misleading, causing Welbilt’s common stock to be artificially inflated. Lead

Plaintiffs and other Class members purchased Welbilt’s common stock at those artificially

inflated prices, causing them to suffer the damages complained of herein.

VII.   NO SAFE HARBOR

       147.     The statutory safe harbor provided for certain forward-looking statements does not

apply to any of the false statements alleged herein. None of the statements alleged herein is a

“forward-looking statement” and no such statement was identified as a “forward-looking

statement” when made. Rather, the false and misleading statements alleged herein all relate to

facts and conditions which existed in the past or existed at the time the statements were made.




                                                48
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 49 of 59 PageID 738




 Moreover, cautionary statements, if any, did not identify the important factors that could cause

 actual results to differ materially from those in any forward-looking statements.

        148.    In the alternative, to the extent that the statutory safe harbor does apply to any

 statement pleaded herein that is deemed to be forward-looking, the Defendants are liable for such

 false forward-looking statements because, at the time each such statement was made: (i) the

 speaker actually knew and/or recklessly disregarded the fact that such forward-looking statement

 was materially false or misleading and/or omitted facts necessary to make statements previously

 made not materially false and misleading; and/or (ii) each such statement was authorized and/or

 approved by Individual Defendants, who actually knew or recklessly regarded the fact that each

 such statement was false and/or misleading when made.

VIII.   APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
        MARKET DOCTRINE

        149.    At all relevant times, the market for Welbilt common stock was an efficient market

 for the following reasons, among others:

                 a. Welbilt’s common stock met the requirements for listing, and was listed and
                    actively traded on the NYSE, a highly efficient market;

                 b. During the Class Period, Welbilt’s common stock was actively traded,
                    demonstrating a strong presumption of an efficient market;

                 c. As a regulated issuer, Welbilt filed periodic public reports during the Class
                    Period with the SEC;

                 d. Welbilt regularly communicated with public investors via established market
                    communication mechanisms;

                 e. Securities analysts employed by major brokerage firms followed Welbilt and
                    wrote reports that were distributed to the sales force and certain customers of
                    brokerage firms during the Class Period. Each of these reports was publicly
                    available and entered the public marketplace; and

                                                  49
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 50 of 59 PageID 739




                f. Unexpected material news about Welbilt was rapidly reflected in and
                   incorporated into the Company's stock price during the Class Period.

       150.    As a result of the foregoing, the market for Welbilt’s common stock promptly

digested current information regarding Welbilt from all publicly available sources and reflected

such information in Welbilt’s stock price. Under these circumstances, all purchasers of Welbilt’s

common stock during the Class Period suffered similar injury through their purchase of Welbilt’s

common stock at artificially inflated prices and a presumption of reliance applies.

       151.    Alternatively, reliance need not be proven in this action because the action involves

omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to recovery

pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered the omitted information important in deciding

whether to buy or sell the subject security. Here, the facts withheld are material because an investor

would have considered the Company’s financials and adequacy of internal controls over financial

reporting when deciding whether to purchase and/or sell Welbilt’s stock.

IX.    CLASS ACTION ALLEGATIONS

       152.    Lead Plaintiffs bring this action on behalf of all individuals and entities that

purchased or otherwise acquired Welbilt common stock on the public market during the Class

Period, and were damaged (the “Class”). Excluded from the Class are Defendants and each of their

immediate family members, legal representatives, heirs, successors or assigns, and any entity in

which any of the Defendants have or had a controlling interest.

       153.    Welbilt had 140,218,799 shares outstanding as of November 16, 2018. Therefore,

members of the Class are so numerous that joined of all members is impracticable. Throughout the Class
                                                 50
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 51 of 59 PageID 740




Period, Welbilt’s stock was actively traded on the NYSE. While the exact number of Class

members is unknown to Lead Plaintiffs at this time and can be ascertained only through

appropriate discovery, Lead Plaintiffs believe that there are thousands of members in the

proposed Class.

       154.    Lead Plaintiffs’ claims are typical of the claims of the members of the Class as

all members of the Class are similarly affected by the Defendants’ respective wrongful conduct

in violation of the federal securities laws complained of herein.

       155.    Record owners and other members of the Class may be identified from records

maintained by Welbilt or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

There is a well-defined community of interest in the questions of law and fact involved in this

case. Questions of law and fact common to the members of the Class, which predominate over

questions that may affect individual Class members, include, inter alia:

                  a.   whether Defendants violated the federal securities laws by the

        Defendants’ respective acts as alleged herein;

                  b.   whether the Defendants acted knowingly and/or with deliberate

        recklessness in issuing false and misleading financial statements;

                  c.   whether the price of Welbilt’s stock during the Class Period was

        artificially inflated because of the Defendants’ conduct complained of herein; and

                  d.   whether the members of the Class have sustained damages and, if so, what

        is the proper measure of damages.




                                                  51
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 52 of 59 PageID 741




       156.    Lead Plaintiffs’ claims are typical of those of the Class because Lead Plaintiffs and

the Class sustained damages from the Defendants’ wrongful conduct in a substantially identical

manner.

       157.    Lead Plaintiffs will adequately protect the interests of the Class and have retained

counsel experienced in class action securities litigation. Lead Plaintiffs have no interests that

conflict with those of the other members of the Class.

       158.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Furthermore, as the damages suffered by individual Class

members may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

 X.    CLAIMS FOR RELIEF

                                           COUNT I
               Violation of Section 10(b) and Rule 10b-5 Against All Defendants

       159.    Lead Plaintiffs repeat and reallege each and every allegation contained above as if

fully set forth herein.

       160.    During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (1) deceive the investing

public, including Lead Plaintiffs and other Class members, as alleged herein; and (2) cause Lead

Plaintiffs and other members of the Class to purchase Welbilt common stock at artificially

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, each of the

Defendants took the actions set forth herein.




                                                52
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 53 of 59 PageID 742




       161.    Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business that operated

as a fraud and deceit upon the purchasers of the Company’s common stock in an effort to maintain

artificially high market prices for Welbilt’s stock in violation of Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder. All Defendants are sued either as primary participants

in the wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       162.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business,

operations and future prospects of Welbilt as specified herein.

       163.    These Defendants employed devices, schemes, and artifices to defraud while in

possession of material adverse non-public information, and engaged in acts, practices, and a course of

conduct as alleged herein in an effort to assure investors of Welbilt’s value and performance and

continued substantial growth, which included the making of, or participation in the making of,

untrue statements of material facts and omitting to state material facts necessary in order to make

the statements made about Welbilt and its business operations and future prospects in the light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business that operated as a fraud and

deceit upon the purchasers of Welbilt’s common stock during the Class Period.

       164.    Individual Defendants’ primary liability, and controlling person liability, arises

from the following facts: (1) Individual Defendants were high-level executives, directors, and/or

                                                 53
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 54 of 59 PageID 743




agents at the Company during the Class Period and members of the Company’s management team

or had control thereof; (2) each Individual Defendant, by virtue of his responsibilities and activities

as a senior officer and/or director of the Company, was privy to and participated in the creation,

development and reporting of the Company’s financial condition; (3) each Individual Defendant

enjoyed significant personal contact and familiarity with the other Individual Defendant and was

advised of and had access to other members of the Company’s management team, internal reports

and other data and information about the Company’s finances, operations, and sales at all relevant

times; and (4) each Individual Defendant was aware of the Company’s dissemination of

information to the investing public which they knew or recklessly disregarded was materially false

and misleading.

       165.    Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them.

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Welbilt’s operating condition and inadequate

internal controls from the investing public and supporting the artificially inflated price of its stock.

As demonstrated by Defendants’ overstatements and misstatements of the Company’s financial

condition throughout the Class Period, Defendants, if they did not have actual knowledge of the

misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

deliberately refraining from taking those steps necessary to discover whether those statements

were false or misleading.




                                                  54
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 55 of 59 PageID 744




       166.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Welbilt’s common

stock was artificially inflated during the Class Period. In ignorance of the fact that market prices

of Welbilt’s publicly-traded stock was artificially inflated, and relying directly or indirectly on

the false and misleading statements made by Defendants, or upon the integrity of the market in

which the common stock trades, and/or on the absence of material adverse information that was

known to or recklessly disregarded by Defendants but not disclosed in public statements by

Defendants during the Class Period, Lead Plaintiffs and the other members of the Class

acquired Welbilt’s common stock during the Class Period at artificially high prices and were or

will be damaged thereby.

       167.    At the time of said misrepresentations and omissions, Lead Plaintiffs and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Lead

Plaintiffs and the other members of the Class and the marketplace known the truths regarding

Welbilt’s financial results and inadequate internal controls over financial reporting, which

were not disclosed by Defendants, Lead Plaintiffs and other members of the Class would not have

purchased or otherwise acquired Welbilt’s stock, or, if they had acquired such stock during the

Class Period, they would not have done so at the artificially inflated prices that they paid.

       168.    By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

Act, and Rule 10b-5 promulgated thereunder.

       169.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s common stock during the Class Period.

                                                 55
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 56 of 59 PageID 745




       170.     This action was filed within two years of discovery of the fraud and within five

years of each Lead Plaintiff’s purchases of common stock giving rise to the cause of action.

                                          COUNT II
              The Individual Defendants Violated Section 20(a) of the Exchange Act

       171.     Lead Plaintiffs repeat and reallege each and every allegation contained above as if

fully set forth herein.

       172.     The Individual Defendants acted as controlling persons of Welbilt within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, agency, ownership and contractual rights, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control, and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements that Lead Plaintiff contends are false and misleading. The Individual Defendants

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Lead Plaintiff to have been misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected.

       173.     In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same.



                                                 56
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 57 of 59 PageID 746




          174.   As set forth above, Welbilt, and the Individual Defendants each violated Section

10(b), and Rule 10b-5 promulgated thereunder, by their acts and omissions as alleged in this

Complaint.

          175.   By virtue of their positions as controlling persons, the Individual Defendants are

liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

Defendants’ wrongful conduct, Lead Plaintiffs and other members of the Class suffered

damages in connection with their purchases of the Company’s common stock during the Class

Period.

          176.   This action was filed within two years of discovery of the fraud and within five

years of each Lead Plaintiff’s purchases of common stock giving rise to the cause of action.

XI.       PRAYER FOR RELIEF

          WHEREFORE, Lead Plaintiffs pray for relief and judgment as follows:

                 a.     Declaring this action to be a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

                 b.     Awarding compensatory damages in favor of Lead Plaintiffs and the

other members of the Class against all Defendants, jointly and severally, for all damages

sustained as a result of the Defendants’ wrongdoing, in an amount to be proven at trial, including

interest thereon;

                 c.     Awarding Lead Plaintiffs and the Class their reasonable costs and

expenses incurred in the prosecution of this action, including reasonable attorney’s fees and

expert fees;




                                                  57
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 58 of 59 PageID 747




                 d.      Granting extraordinary equitable and/or injunctive relief as permitted by

law; and

                 e.      Such other and further relief as the Court may deem just and proper.

XII.   JURY TRIAL DEMANDED

           Lead Plaintiffs hereby demand a jury trial.

 Dated: August 19, 2019



                                                TOMCHIN & ODOM, P.A.
                                                /s/ Kenneth A. Tomchin
                                                Kenneth A. Tomchin, Esq.
                                                Florida Bar No. 0724955
                                                Brett P. Abner, Esq.
                                                Florida Bar No. 0707996
                                                6816 Southpoint Parkway, Suite 400
                                                Jacksonville, FL 32216
                                                Tel: (904) 353-6888
                                                Fax: (904) 353-0188
                                                Tomchin@tomchinandodom.com
                                                BAbner@tomchinandodom.com
                                                pleadings@tomchinandodom.com

                                                Local Counsel for Lead Plaintiffs and the Class

                                                WOLF HALDENSTEIN
                                                ADLER FREEMAN & HERZ LLP

                                                Matthew M. Guiney
                                                Regina Calcaterra
                                                270 Madison Avenue
                                                New York, NY 10016
                                                Tel: 212-545-4600
                                                Fax: 212-686-0114
                                                Guiney@whafh.com
                                                Calcaterra@whafh.com

                                                Counsel for the Lead Plaintiffs and the Class

                                                   58
Case 8:18-cv-03007-JSM-AEP Document 53 Filed 08/19/19 Page 59 of 59 PageID 748




                         CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 19th day of August, 2019, I electronically
 filed the foregoing with the Clerk of the Court by using the CM/ECF system which
 will send a notice of electronic filing to all counsel of record.


                                            /s/ Kenneth A. Tomchin
                                                         Attorney




                                       59
